Name: 2004/678/EC: Commission Decision of 29 September 2004 authorising Member States to permit temporarily the marketing of seed of the species Cedrus libani, Pinus brutia and planting stock produced from this seed not satisfying the requirements of Council Directive 1999/105/EC (notified under document number C(2004) 3138)
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  marketing;  agricultural policy;  means of agricultural production
 Date Published: 2004-10-07; 2005-10-12

 7.10.2004 EN Official Journal of the European Union L 310/72 COMMISSION DECISION of 29 September 2004 authorising Member States to permit temporarily the marketing of seed of the species Cedrus libani, Pinus brutia and planting stock produced from this seed not satisfying the requirements of Council Directive 1999/105/EC (notified under document number C(2004) 3138) (2004/678/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 1999/105/EC of 22 December 1999 on the marketing of forest reproductive material (1), and in particular Article 18(1) thereof, Whereas: (1) In France production of seed and planting stock produced from this seed of the species Cedrus libani and Pinus brutia is at present insufficient with the result that its requirement for reproductive material conforming to the provisions of Directive 1999/105/EC cannot be met. (2) Third countries are not in a position to supply sufficient seed and planting stock produced from this seed of the relevant species affording the same guarantees as Community reproductive material and conforming to the provisions of Directive 1999/105/EC. (3) Accordingly, France has requested the Commission pursuant to this Directive to authorise them to accept for marketing seed and planting stock produced from this seed satisfying less stringent requirements than those laid down by the Directive. (4) In order to cover the shortage, France should therefore be authorised to permit, for a limited period, the marketing of seed and planting stock produced from this seed of the relevant species which satisfies less stringent requirements. (5) Seed should be collected, if possible, at places of origin within the natural range of the relevant species and the strictest possible guarantees should be given to ensure the identity of the material. Furthermore, seed and planting stock produced from this seed should be marketed only if it is accompanied by a document bearing certain details of the reproductive material in question. (6) Other Member States should furthermore be authorised to permit, in their territory, the marketing of seed and planting stock produced from this seed as defined in Directive 1999/105/EC which satisfy less stringent requirements in respect of identification and labelling, if the marketing of such material has been authorised in the other Member States under this Decision. (7) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry, HAS ADOPTED THIS DECISION: Article 1 1. The marketing in the Community of seed intended for the production of planting stock of Cedrus libani and Pinus brutia which does not satisfy the requirements in respect of identification and labelling laid down in Article 13 and 14 of Directive 1999/105/EC shall be permitted, until 31 May 2005, in accordance with the requirements set out in the Annexes to this Decision. 2. The marketing of planting stock produced from the abovementioned seed is authorised within the Community until 31 May 2010, provided that requirements as set out in Annex II to this Decision are fulfilled. For the purposes of this Decision, definitions as laid down in Article 2 of Council Directive 1999/105/EC shall apply. Article 2 Any supplier wishing to place on the market the seed referred to in Article 1 shall apply for authorisation to the Member State in which he is established or importing. The Member State concerned shall authorise the supplier to place seed on the market, unless: (a) there is sufficient evidence to doubt as to whether the supplier is able to place on the market the amount of seed for which he has applied for authorisation; or (b) the requirements specified in the Annexes to this Decision are not fulfilled. Article 3 The Member States shall assist each other administratively in the application of this Decision. France shall act as co-ordinating Member State in respect of Article 1 in order to ensure that the total amount authorised does not exceed the maximum quantity specified in Annex I. Any Member State receiving an application under Article 2 shall immediately notify the coordinating Member State of the amount covered by the application. The coordinating Member State shall immediately inform the notifying Member State as to whether authorisation would result in the maximum quantity being exceeded. Article 4 Member States shall immediately notify the Commission and the other Member States of the quantities in respect of which they have granted marketing authorisation pursuant to this Decision. Article 5 This Decision is addressed to the Member States. Done at Brussels, 29 September 2004. For the Commission David BYRNE Member of the Commission (1) OJ L 11, 15.1.2000, p. 17. Directive as amended by Regulation (EC) No 1829/2003 of the European Parliament and of the Council (OJ L 268, 18.10.2003, p. 1). ANNEX I Maximum quantity of seeds authorised Member State Cedrus libani Pinus brutia kg Provenance kg Provenance France 15 Turkey 30 Turkey ANNEX II Conditions concerning the identification and labelling of the seed and planting stock produced from this seed 1. Concerning identification the following information is required: (a) Identification code for the basic material if available; (b) botanical name; (c) category; (d) purpose; e) type of basic material; (f) region of provenance or identity code; (g) origin: if appropriate, whether the origin of the material is autochthonous or indigenous, non-autochthonous or non-indigenous, or unknown; (h) provenance or geographical location defined by latitudinal and longitudinal range; (i) altitude or altitudinal range; (j) year of ripening. 2. Concerning labelling the following information must be included on the suppliers label or document: (a) the information under point 1 and in addition; (b) name of supplier; (c) quantity supplied; (d) mention that the seed and planting stock produced from this seed satisfies less stringent requirements.